DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Sunohara et al. US 2007/0045746.
[AltContent: textbox (outer peripheral pattern)][AltContent: arrow]
    PNG
    media_image1.png
    217
    555
    media_image1.png
    Greyscale

Figure 6A Sunohara et al.

Regarding claim 1, Sunohara discloses a semiconductor device (Fig. 6A), comprising: an insulating substrate having an insulating layer (100), an upper conductor portion (14) provided on an upper surface of the insulating layer (100), and a lower conductor portion (102) provided on a lower surface of the insulating layer (100); semiconductor chips (68) disposed on an upper surface of the insulating substrate (100, 102); a case (54) surrounding the insulating substrate (100, 102) and the semiconductor chips (68); and a sealing material (26) sealing the case (54) inside, the upper conductor portion (14) having a thickness larger than a thickness of the lower conductor portion (see Fig. 6A), the upper conductor portion (14) including a circuit pattern on which the semiconductor chips (68) are disposed and an outer peripheral pattern (see drawing above) provided on an outer peripheral side of the circuit pattern (14) at a certain gap, the outer peripheral pattern (see above) of the upper conductor portion (14), an outer peripheral portion of the insulating layer (100), and an outer peripheral portion (see above) of the lower conductor portion (102) being fixed into a concave portion formed in an inner peripheral portion of a peripheral wall portion of the case (54), a collar portion (65) protruding outward from an outer peripheral portion of the peripheral wall portion of 

Regarding claim 2, Sunohara discloses an outermost end of the insulating layer (100) in plan view coincides with an outermost end of the upper conductor portion (14) in plan view and an outermost end of the lower conductor portion (102) in plan view.

Regarding claim 3, Sunohara discloses the insulating substrate (100) further includes a conductive paste (62) configured to conduct between the outer peripheral pattern (see above) of the upper conductor portion (14) and the outer peripheral portion of the lower conductor portion (102).

Regarding claim 4, Sunohara discloses the semiconductor chips (68) are made of SiC as a material thereof (silicon substrate, see paragraph 95).

Regarding claim 5, Sunohara discloses a main conversion circuit including the semiconductor device (Fig. 6A) according to claim 1, and configured to convert and output power (Fig. 1)(light) to be input; and a control circuit configured to output a control signal for controlling the main conversion circuit to the main conversion circuit (Fig. 1)(50).

Regarding claim 6, Sunohara discloses the inner peripheral portion of the peripheral wall portion of the case (54) has a projection that protrudes into an interior of 

Regarding claim 7, Sunohara discloses the cooler (may be attached with mounting holes 56b) is attached to the collar portion (64) by the mounting holes (56b).

Regarding claim 8, Sunohara discloses the outer peripheral pattern of the upper conductor portion (14), the outer peripheral portion of the insulating layer (100), and the outer peripheral portion of the lower conductor portion (102) extend into the concave portion (concave portion of 54) formed in the inner peripheral portion of the peripheral wall portion of the case (14) and are fixed into the concave portion (concave portion of 54).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                                      Supervisory Patent Examiner, Art Unit 2839